DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/29/2022 has been entered.
 
Overview
Claim 16 is withdrawn as non-elected under restriction by original presentation
New claim objections
New 35 U.S.C. §§ 112 & 103 rejections 
New double patenting rejection of claim 17

Election/Restrictions
Newly amended claim 16 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: originally presented claim 1 filed on 5/16/2018 was directed to depositing N layers each of which comprised particles, which means that electrophoretic deposition was used in at least the first two layers/solutions. The electrophoretic deposition is further reinforced by claim 16 filed on 4/12/2022 where electrophoretic deposition was done at least four times.
However, current claim 16 requires all of the layers to be electroplated with no electrophoretic deposition. Thus current claim 16 is distinct and mutually exclusive from originally presented claim 1 which is further reinforced by claim 16 filed on 4/12/2022. It is further noted current claim 16 would also constitute new matter since there is no support for having all of the layers be electroplated.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, current claim 16 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 1, 3, 5-11, 13-15, and 18-19 are objected to because of the following informalities. Appropriate correction is required.
Claim 1. The limitation “the x-y plane” lacks antecedent basis.

Claims 3, 5-11, 13-15, and 18-19. These are objected to for being dependent upon an objected claim.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-11, 13-15, and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1. The claim current has the material of the second solution come from a material, claimed more broadly than the particles originally claimed. However, there is nothing in the original disclosure that specifies that the second solution to be materials broadly comprising metal ions or anything other than particles. The general teaching of electroplating in the original disclosure does not specify the second solution to be metal ions or electroplating, thus the second solution comprising metal ions is new matter.

Claim 14. There is nothing in the original disclosure that specifies that the second solution to be materials broadly comprising metal ions or anything other than particles. The general teaching of electroplating in the original disclosure does not specify the second solution to be metal ions or electroplating, thus the second solution comprising metal ions is new matter.

Claim 15. There is nothing in the original disclosure that specifies that particles and metal ions are in the same plane.

Claim 17. There is nothing in the original disclosure that specifies that the second solution to be materials broadly comprising metal ions or anything other than particles. The general teaching of electroplating in the original disclosure does not specify the second solution to be metal ions or electroplating.
Furthermore, the specification does not have the choice between the particles or metal ions in the repeating step.
Thus this claim contains new matter.

Claims 3, 5-11, 13, and 18-19. These claims are rejected for being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3, 5-11, 13-15, and 17-19 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1. It is unknown which pattern “the previous pattern” refers to. For instance, when there are 5 patterns, there are 4 previous patterns any one of which could be “the previous pattern.” Thus this claim is indefinite.

Claim 17. The preamble recites a 2D model. However, the body of the claim not only recites a 3D model twice, but also describes how multiple layers are deposited which would make a 3D model. It is unclear how a 2D model can be made. Thus this claim is indefinite.

Claims 3, 5-11, 13-15, and 18-19. These claims are rejected for being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7. Claim 1 deposits particles thus must use electrophoretic deposition. When claim 7 claims electrophoretic deposition, it is claiming something that claim 1 already does inherently. Therefore claim 7 fails to further limit.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The previous rejection has been maintained and has been reorganized for better clarity.
Claims 1, 3, 5-7, 10-11, 13, and 18-19 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Pascall et al., Light Directed Electrophoretic Deposition for Additive Manufacturing: Spatially Localized Deposition Control with Photoconductive Counter Electrodes, 654 Key Eng. Mat’ls. 261 (2015) [hereinafter Pascall] in view of 
at least one of Higuchi, U.S. Patent App. Pub. No. 2017/0073830 A1 or/and Andou et al., JP H06-299390 A; 
Pascall/Qian et al., Light-Directed Electrophoretic Deposition: A New Additive Manufacturing Technique for Arbitrarily Patterned 3D Composites, 26 Adv. Mater. 2252 (2014) (this reference is named after its second inventor to avoid confusion with the first reference) [hereinafter Qian]; and 
at least one of: (A) Jørgensen et al., W.O. Int’l Pub. No. 2016/124634 A1 [hereinafter Jorgensen], or/and (B) Fan et al., U.S. Patent App. Pub. No. 5,474,719 [hereinafter Fan], or/and (C) Melcher et al., U.S. Patent No. 4,217,183 [hereinafter Melcher]. 
An English abstract and machine translation were used for Andou et al. [hereinafter Andou].
Claim 1. The parentheses within the following recited claims indicate the prior art's teachings.
I. Pascall
A method for fabricating a three-dimensional (3D) product (3D additive manufacturing which would make a product; Pascall title, abstract, p. 261, fig. 1(b)) of different materials (“multiple materials (ceramic and metallic) deposited”; Pascall p. 262 para. 1), the method comprising: 
positioning a moveable deposition electrode at a pre-defined distance from a counter electrode, wherein the deposition electrode and the counter electrode are positioned in a bath and are oriented opposite from one another, wherein the counter electrode is a movable photoconductive electrode (photoconductive counter electrode opposite from the deposition electrode in a cell, because the counterelectrode is translated it is movable; Pascall abstract, p. 262 para. 2, p. 264 para. 2, p. 265 para. 3, fig. 1(b)) …; 
directing light onto the photoconductive electrode in a pre-defined first pattern (light source and photomask which has a pre-defined pattern shine the pattern onto a photoconductive electrode; Pascall p. 261 para. 4 – p. 262 para. 2, fig. 1(b)) while simultaneously applying a voltage differential across the photoconductive electrode and the deposition electrode electrodes (voltage applied which would create a current; Pascall p. 264 last para., fig. 1(b)), whereby first particles from the bath are deposited to form a first portion of a first layer on the deposition electrode in the pre-defined first pattern (particles deposited; Pascall p. 264 paras. 2-4, fig. 1(b)), 
… and 
repeating, for additional layers of the 3D model, the following operations (3D additive manufacturing with “many layers” formed; Pascall abstract, p. 261 para. 3, p. 262 para. 2, fig. 1(b)): 
maintaining a composition of the bath or changing a composition of the bath to have a composition that is different than the immediately prior composition (composition maintained or gradients “can be built into parts by changing the composition of the deposition suspension during the course of the deposition”; Pascall p. 261 paras. 3-4, figs. 1(a)-(b)), 
moving the moveable deposition electrode in a z direction in a step about equal to a thickness of the deposited layer after deposition of the previously formed layer such that the pre-defined distance from the photoconductive electrode is maintained and a deposition of each subsequent layer occurs substantially at the pre-defined distanceIL-13109B/LLNLP164A -34- from the photoconductive electrode (deposition electrode withdrawn at the same rate as the deposition rate and the counter electrode is “translated with the growth of the film to maintain a set distance,” which a person having ordinary skill in the art would understand to be withdrawn by the thickness of the deposited layer; Pascall p. 261 para. 4 – p. 262 para. 2, p. 265 para. 3); … and
directing light onto the photoconductive electrode … (light source and photomask which has a pre-defined pattern shine the pattern onto a photoconductive electrode; Pascall p. 261 para. 4 – p. 262 para. 2, fig. 1(b)). 
II. Electrode size, moving photoconductive electrode – Higuchi or Andou
Pascall is silent on (1) wherein a size of the photoconductive electrode is smaller than a size of the deposition electrode and (2) moving a moveable photoconductive electrode in an x direction and/or a y direction across the x-y plane of the deposition electrode, wherein the x direction is oriented perpendicular to the y direction and x-y plane is perpendicular to the z direction.
However, Pascall does state the photoconductive electrode is time consuming to fabricate. Pascall p. 266 para. 4.
A. Higuchi
Higuchi teaches moving an anode (i.e. counter electrode) along an XY plane in order to form a predetermined pattern. Higuchi [0091], [0095]-[0096], claim 10, fig. 7. Higuchi teaches the anode is smaller than the cathode. Higuchi fig. 7. Higuchi teaches this allows the area of the anode portion 12 to be decreased and thus reducing the “time required for designing and manufacturing the anode portion 12.” Higuchi [0099], fig. 7.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Higuchi’s moving anode in order to decrease the size of the anode and reduce the “time required for designing and manufacturing the anode.”
Because both the counter electrode/photoconductive electrode and light would move to form the desired pattern, the light would “follow the movement of the photoconductive electrode.”
B. or Andou
Andou teaches moving a counter electrode 3 with a three-dimensional scanner 10. Andou abstract, [0013], [0016], [0021], fig. 1. This allows for the counter electrode 3 to be moved to any position relative to a workpiece to form any pattern. Andou [0008], [0013], fig. 1. Andou teaches the counter electrode has a minute tip which, coupled with the positioning, allows for microprocessing. Andou [0008], fig. 2.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the aforementioned prior art’s counter electrode to be minute and be moved in at least two dimensions and coordinate the movement with the mechanism in order to allow for microprocessing.
Because both the counter electrode/photoconductive electrode and light would move to form the desired pattern, the light would “follow the movement of the photoconductive electrode.”
III. Changing composition and second pattern - Qian
Pascall does not explicitly teach:
changing a composition of the bath to a composition comprising a second solution of a different material than the first particles;
directing light onto the photoconductive electrode in a predefined second pattern while simultaneously applying another voltage differential across the photoconductive electrode and the deposition electrode, whereby the material of the second solution in the bath is deposited to form a second portion of the first layer on the deposition electrode in the predefined second pattern; 
… in a pre-defined next pattern that is different than the previous pattern while simultaneously applying another voltage differential across the photoconductive electrode and the deposition electrode, whereby a material from the bath is deposited to form at least a portion of a next layer above the deposition electrode in the next pattern according to the light directed onto the photoconductive electrode. 

 A person having ordinary skill in the art would have understood the disclosure of Pascall to have or desire some manner of achieving the disclosed arbitrarily patterned deposits for the 3D additive manufacturing process. Pascall p. 261. Thus a person having ordinary skill in the art would have looked to the prior art for guidance. 
Qian teaches a light-directed deposition method comprising changing the solution comprising different particles and changing the applied light pattern and applying a voltage which in turn would create a current which deposits the different particles. Qian title, pp. 2252-2253, fig. 1. Qian explicitly states that the electrophoretic deposition “suspension composition and the photomask pattern can be changed to deposit another material in a different location . . . .” Id. at p. 2252 right col., fig. 1, see also p. 2254 right col. (discussing changing tungsten suspension with an alumina suspension). Qian teaches a “rapid exchange of the suspension,” as embodied by the figure which shows different solutions depositing different materials in a different pattern:

    PNG
    media_image1.png
    258
    438
    media_image1.png
    Greyscale

Qian p. 2253 right col., fig. 1. Notably the figure shows two different materials in the same planar layer at the same height. The collection of different patterns would have formed a 3D model.
Qian’s method accomplishes depositing another material in a different location within the same layer with about the same plane and thickness or different layers and can be repeated to build subsequent layers to form an arbitrarily patterned 3D composite. Id. Qian’s method comprises doing the two depositions within the same chamber. Qian p. 2253 right col, fig. 1. Qian’s composite is in contrast to Pascall’s lone copper material example. Pascal p. 264.
Pascall also teaches directing light onto the photoconductive electrode as the counter electrode in a desired pattern, which is more advantageous than directing light onto the photoconductive electrode as the deposition electrode because “the photoconductive electrode is expensive, and it is desirable to reuse it. In some processes, the deposition electrode must be made of a specific material, so it is not possible to use a photoconductive electrode. Finally, we hypothesize that the feature resolution can be maintained over many layers as the counter electrode can be placed in close proximity to the growth front of the EPD film and translated with the growth of the film to maintain a set distance from the growth front.” Pascall p. 261 para. 4 – p. 262 para. 2, figs. 1(a)-(b).
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Qian’s method comprising changing the solution comprising different particles and changing the applied light pattern in order to deposit another material in a different location within the same layer and/or build subsequent layers in order to form an arbitrarily patterned 3D composite and have continued Pascall’s method of directing light onto the photoconductive electrode as the counter electrode for each layer because “the photoconductive electrode is expensive, and it is desirable to reuse it[; in] some processes, the deposition electrode must be made of a specific material, so it is not possible to use a photoconductive electrode[; and finally] we hypothesize that the feature resolution can be maintained over many layers as the counter electrode can be placed in close proximity to the growth front of the EPD film and translated with the growth of the film to maintain a set distance from the growth front.”
IV. Moving Light & pre-defined pattern limitations
Pascall does not explicitly teach a method as recited in claim 1, wherein directing light onto the photoconductive electrode includes moving the light in a pre-defined first pattern determined according to a layer of a three-dimensional (3D) model.
Pascall teaches the use of a light which is depicted as stationary. Pascall fig. 1.
However, the moving light limitation and the another pre-defined pattern limitation are taught by at least one of the following references: (A) Jorgensen, (B) Fan, or/and (C) Melcher.
A. Jorgensen 
Jorgensen teaches building a 3D object layer-by-layer. Jorgensen abstract, p. 1 ll. 1-5. 
Jorgensen teaches a method comprising using a light projector 701 which moves in X-Y directions 702 and 704. Jorgensen p. 4 l. 38 – p. 5 l. 8, fig. 7. Jorgensen teaches the light projector 402 providing a light beam 403 which is controlled by a synchronization signal 401 provided by the motor controller. Jorgensen p. 4 ll. 18-30, fig. 4.
Jorgensen further teaches that using static projected light has its limitations. Jorgensen p. 1 ll. 12-37, fig. 2. On the other hand Jorgensen teaches that moving the light projector has advantages over static projected light. First, the resolution may be enhanced. Jorgensen p. 1 ll. 31-37, p. 3 ll. 1-8, fig. 2. Second, the building area is no longer limited by the image size. Jorgensen p. 2 ll. 14-23, ll. 31-34. Third, the building speed will increase. Jorgensen p. 2 ll. 25-30. Fourth, the area may be increased by adding another increment to the y-axis. Jorgensen p. 2 ll. 31-34.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with static light with Jorgensen’s moving light method in order to (1) enhance resolution, (2) be no longer limited by image size, (3) increase speed, or/and (4) increase the area if need be.
B. or/and Fan
Fan also serves as an alternative or complementary teaching for the previous rejection of the limitation “in a pre-defined next pattern that is different than the previous pattern while simultaneously applying another voltage differential … to form at least a portion of a next layer above the deposition electrode according to the next second pattern.”
Pascall teaches the use of a photomask. Pascall p. 265 para. 4, figs. 1, 4.
Fan teaches a method comprising using a radiation source 100 and a scanning assembly 120 with a Y direction scan motor 128 with a Y direction scan mirror 122 along with an X direction scan motor 126 with an X direction scan mirror 124. Fan col. 13 l. 15 – col. 14 l. 7, figs. 1-2a. Fan teaches the mechanism produces a scanned beam 102”. 
Fan teaches the method further comprises using a computer assembly 130 which takes a CAD object data, which the computer assembly 130 then slices into cross-sections, hence making pre-defined patterns which can be different from each other. Fan col. 16 l. 37 – col. 17 l. 40, figs. 1-2A. Computer assembly 130 then has the platform 244 move down a distance substantially equal to the cross-section thickness. Id. Computer assembly 130 then directs the scan assembly 120 to scan out the X-Y cross-section of the object to be formed. Id. A person having ordinary skill in the art would have recognized this to be a suitable method to implement a 3D object design and would have automated a system.
Fan teaches that radiation may be applied with either a photomask or a scanning focused radiation beam. Fan col. 8 ll. 33-67. Thus a person having ordinary skill in the art would have recognized that photomasks and scanning focused radiation beams are suitable substitutes for each other.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Fan’s computer assembly in order to implement an object design or/and automate the system. Alternatively, it also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s photomask with Fan’s method comprising a scanned beam to yield the predictable result of having a suitable means of radiation. 
C. or/and Melcher 
Melcher teaches using an electromagnetic radiation in the visible spectrum to form a beam 26 which may be manipulated by a scanning mirror 30. Melcher col. 3 ll. 23-39, figs. 1-2. The figures denote the scanning mirror 30 may be adjusted in an X-Y plane by the directions of two arrows. Id. This allows “a predetermined portion of the cathode 14 to be exposed to the beam 26.” Id. Melcher taught that “arbitrary patterns may be plated,” in order to plate the arbitrary pattern the pattern would have been pre-defined. Melcher col. 1 ll. 22-28. Melcher further teaches that using a mask in the background art was time consuming and increased costs. Melcher col. 1 ll. 17-21. Thus Melcher uses the aforementioned method to eliminate the mask which would then save time and costs. Melcher col. 2 ll. 36-46.
A person having ordinary skill in the art would have recognized that making a new mask to form each one of Pascall’s layers would have been time-consuming.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pascall’s method with Melcher’s method to move the light in the X-Y plane in order to save time and costs.

Claim 3. The aforementioned prior art teaches a method as recited in claim 1, wherein directing light onto the photoconductive electrode includes moving the light in an x direction and/or a y direction, wherein the x direction is oriented perpendicular to the y direction and x-y directions are in a plane that is perpendicular to the z direction (rejected for the reasons stated in the claim 1 rejection).

Claim 5. The aforementioned prior art teaches a method as recited in claim 1, wherein directing light on the photoconductive electrode includes the light following the movement of the photoconductive electrode (both the counter electrode/photoconductive electrode and light would move in synchrony to form the desired pattern, thus the light would “follow the movement of the photoconductive electrode” with the light executing the pre-defined pattern). See claim 1 rejection.  

Claim 6. The aforementioned prior art teaches a method as recited in claim 1, wherein directing light onto the photoconductive electrode includes moving the light according to the movement of the photoconductive electrode and applying the light onto the photoconductive electrode in pre-defined first, second, and/or next pattern (the counter electrode/photoconductive electrode and light would move in synchrony to form the desired pattern, thus the light would move according to the movement of the photoconductive electrode). See claims 1 & 5 rejections.  
Alternatively or in addition to, Melcher teaches that the voltage is synchronized with the light which allows plating only where the laser was applied and at other times the voltage is turned off to reduce background plating. See Melcher col. 4 ll. 25-50, figs. 1-2
Alternatively or in addition to, Jorgensen shows that the light projector 402 moves across the whole width of the light sensitive material 405 while selectively applying light beam 403, this shows there are times the light projector 402 was moved without forming the pre-defined pattern. Jorgensen p. 4 ll. 18-22, fig. 4.
A person having ordinary skill in the art would have recognized there are situations where the light is not in place to create the pattern such as during startup, thus a person having ordinary skill in the art would have recognized that the light would have to have been moved into place before the pattern is applied.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method by moving the light and the photoconductive electrode into place before applying the light and voltage in synchrony in order to set up the light before applying the pattern thus avoiding background deposition.
Furthermore or alternatively, the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.” MPEP § 2144.04(IV)(C) (citing In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930); Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959)). 
Because the differences between claims 5-6 and the prior art require the selection of the order of steps without unexpected results on record, these claims are obvious.

Claim 7. The aforementioned prior art teaches a method as recited in claim 1, wherein the deposition includes electrophoretic deposition (electrophoretic deposition). Pascall title, abstract, fig. 1(b).  	

Claim 10. Pascall does not explicitly teach a method as recited in claim 1, further comprising moving the deposition electrode in an x direction and/or a y direction, wherein the x direction is oriented perpendicular to the y direction and x-y directions are in a plane that is perpendicular to the z direction.
Melcher teaches that not only may the beam 26 move but also the cathode 14 may be moved in an X-Y plane. Moving the cathode 14 allows “a predetermined portion of the cathode 14 to be exposed to the beam 26.” Id. A person having ordinary skill in the art would have recognized that combining this with a moving beam would have added a backup mechanism just in case the beam movement stopped working or/and would have added flexibility to a system.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Melcher’s moving the deposition electrode in the X-Y plane in order to have a backup X-Y movement mechanism or/and add flexibility.

Claim 11. The aforementioned prior art teaches the method as recited in claim 1, wherein directing light onto the photoconductive electrode comprises directing the light on a single spot of a fixed photoconductive electrode (Jorgensen’s beam would have been directed to a desired spot, Fan focuses a laser on a desired spot, and Melcher’s beam would have been directed to a desired spot). See Jorgensen fig. 4, Fan fig. 1, Melcher col. 6 ll. 21-59, figs. 1-2, see also claim 1 rejection.   

Claim 13. Pascall does not explicitly teach a method as recited in claim 12, wherein the size of the photoconductive electrode is up to 90% smaller than the size of the deposition electrode. However, this is rejected for at least one of the following reasons.
I. Result-effective Variable
Pascall does teach the photoconductive electrode is time consuming to fabricate. Pascall p. 266 para. 4.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
Higuchi teaches that the anode area is a variable that achieves the recognized result of affecting the time required for designing and manufacturing the anode (i.e. photoconductive electrode), hence making it a result-effective variable. See Higuchi [0099].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have routinely experimented with the photoconductive electrode area and decreased the area relative to the cathode in order to reduce the time required for designing and manufacture the photoconductive electrode. 
II. or/and Obvious Change in Proportion
A change in proportion is obvious. MPEP § 2144.04(IV)(A).
Because this claim recites a change in proportion, it is obvious.

Claim 18. The aforementioned prior art teaches a method as recited in claim 1, wherein moving the light includes using a mirror to move the light (Fan teaches a Y direction scan mirror 122 with X direction scan mirror 124; Melcher teaches a scanning mirror 30). See claim 1 rejection, Fan col. 13 l. 15 – col. 14 l. 7, figs. 1-2a, Melcher col. 3 ll. 23-39, figs. 1-2.

Claim 19. This limitation in this claim is taught by Pascall and either (I) Fan or (II) Jorgensen.
I. Pascall and Fan
The aforementioned prior art teaches a method as recited in claim 1, wherein directing light includes locating a position on the photoconductive electrode and directing light onto the located position on the photoconductive electrode and directing light onto the located position (computer assembly 130 controls “the motion of scanning beam 102" by means of scan assembly 120 through scanner communication line 132” to produce the cross-section of a three-dimensional object, in order to produce the three-dimensional object Fan’s computer assembly 130 would then locate a position on the target surface in order to shine the beam on, in Pascall’s case the target surface would be the photoconductive electrode; Fan col. 13 l. 15 – col. 14 l. 8, col. 16 l. 37 – col. 17 l. 40, fig. 1) on the photoconductive electrode (Pascall directs light onto the photoconductive electrode; Pascall p. 262, fig. 1(b)).
II. or Pascall and Jorgensen
Pascall teaches “on the photoconductive electrode.” Id. 
Jorgensen alternatively teaches “directing light includes locating a position on the photoconductive electrode and directing light onto the located position on the photoconductive electrode and directing light onto the located position.”
Jorgensen teaches a method using a PC 607 which controls the light motion and takes multiple 1 pixel wide images of a large image 303 and will then move the light in the x direction 702 while turning on the light where the printing is wanted and then shifting in the y direction 704 to print out the next x direction. Jorgensen p. 4 l. 11 - p. 5 l. 1-8, figs. 3 and 6-7. Jorgensen’s method would locate a position and then light the target surface in order to print the desired images.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Jorgensen’s method comprising using a PC in order to have a controlled system which prints the desired images.

Claims 8-9 and 14-15 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Pascall in view of at least one of Higuchi or/and Andou; Qian; and at least one of Jorgensen, Fan, or/and Melcher as applied to claim 1 above, and further in view of
Cohen et al., U.S. Patent App. Pub. No. 2005/0032362 A1 [hereinafter Cohen]; and
at least one of Liu et al., Optically-controlled digital electrodeposition of thin-film metals for fabrication of nano-devices, Optical Materials Express 838 (2015) [hereinafter Liu], Yoshida et al., U.S. Patent App. Pub. No. 2003/0019756 A1 [hereinafter Yoshida], or/and Niksa et al., U.S. Patent No. 5,017,275 [hereinafter Niksa].
Claims 8-9 and 14-15. Pascall does not explicitly teach (claim 8) a method as recited in claim 1, wherein the deposition includes electroplating, (claim 9) a method as recited in claim 1, wherein at least one of the depositions includes electrophoretic deposition and at least another of the depositions includes electroplating, (claim 14) a method as recited in claim 1, wherein the first particles are deposited by electrophoretic deposition on the deposition electrode and the material of the second solution includes metal ions that are deposited by electroplating on the deposition electrode and (claim 15) a method as recited in claim 14, wherein the metal ions are deposited by electroplating to form the second portion of the first layer on the deposition electrode, wherein the second portion lies in a plane of deposition that is the same as a plane of deposition of the first portion and the second portion has about a same thickness as a thickness of the first portion.
Pascall does teach that using light direction leads to a patterned deposit. Pascall abstract, fig. 1(b).
I. Chamber for Electrodeposition – at least one of Liu, Yoshida, or/and Niksa
At least one of Liu, Yoshida, or/and Niksa teaches that a chamber used for electrophoretic deposition may also be used for electroplating. Liu pp. 840-842, figs. 1, 6; Yoshida [0087], [0369], fig. 1; Niksa col. 3 ll. 1-22.
II. Electroplating on the Deposition Electrode - Cohen
Cohen teaches a method comprising series of operations to produce structures which involve selective electroplating and selective electrophoretic deposition. Cohen teaches the method comprises having operation 1 involve electroplating or electrophoretic deposition. Cohen [0087], figs. 5(a) & 5(b). Cohen teaches the method comprises having operation 2 involve electrophoretic deposition or deposit a conductive material such as chrome or the like, which a person having ordinary skill in the art would recognize may be deposited by electroplating. Cohen [0105]-[0106], figs. 5(a) & 5(d). Cohen teaches the method comprises having operation 3 involve electroplating or electrophoretic deposition. Cohen [0108]-[0109], figs. 5(a) & 5(e). From this, a person having ordinary skill in the art would have realized from Cohen’s teachings that there is flexibility and design choice in selecting electrophoretic deposition or electroplating in each layer.
Cohen further teaches a method comprising blanket depositing a first conductive material (CM1) 564 on a substrate 552 whereby blanket deposition may be accomplished by either electrophoretic deposition or electroplating and then electrophoretically depositing or electroplating a second material (M2) 574 into openings 572, both in the same layer, thickness, and plane of deposition. Cohen [0087], [0154]-[0159], fig. 11. Additional layers may be added by electrophoretic deposition or electroplating.
Cohen teaches this method comprising electroplating and electrophoretic deposition produces “structures (i.e. devices, parts, components, etc.) in a variety of fields and applications.” Cohen [0034]. A person having ordinary skill in the art would have realized that having the second solution be electroplating can be chosen from the finite number of finite predictable solutions of electroplating or electrophoretic deposition that would yield the predictable result of making a structure such as devices, parts, and components for use “in a variety of fields and applications.”
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method by also electroplating with Cohen’s electroplating baths using the same chamber used with electrophoretic deposition as taught by Liu, Yoshida, or Niksa including different materials in the same layer, plane, and thickness and to electroplate the second pattern chosen from the finite number of finite predictable solutions of depositing the second pattern in order to make a structure such as “devices, parts, and components” for use “in a variety of fields and applications.”

Claim 10 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Pascall in view of at least one of Higuchi or/and Andou; Qian; and at least one of Jorgensen, Fan, or/and Melcher as applied to claim 1 above, and further in view of Bruck et al., U.S. Patent App. Pub. No. 2015/0343564 A1 [hereinafter Bruck].
Claim 10. This serves as an alternative rejection to the previous claim 10 rejection.
Pascall does not explicitly teach a method as recited in claim 1, further comprising moving the deposition electrode in an x direction and/or a y direction, wherein the x direction is oriented perpendicular to the y direction and x-y directions are in a plane that is perpendicular to the z direction. IL-13109B/LLNLP164A - 36 -  
Bruck teaches an additive manufacturing process. Bruck [0002], [0008]-[0009]. Bruck teaches that both an energy beam 70 and substrate 12 may move in all three dimensions. Bruck [0024], [0026], fig. 3. Bruck teaches that the laser may move while the part is static or both the laser and part may be moved relative to each other. Id. Thus a person having ordinary skill in the art would have recognized from this teaching that having a stationary or moving part are suitable substitutes for each other.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s static deposition electrode with by a moving one as taught by Bruck’s to yield the predictable result of having a suitable deposition electrode for additive manufacturing.

Claim 17 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Pascall in view of at least one of Higuchi or/and Andou; Qian; at least one of Jorgensen, Fan, or/and Melcher; Cohen; and at least one of Liu, Yoshida, or Niksa.
Claim 17. The following references teach the claim. 
I. Overlap with references used in the claim 1 obviousness rejection	
Claim 1’s obviousness teachings apply to the following substantially overlapping subject matter:
A method for fabricating a two-dimensional (2D) or three-dimensional (3D) product-of different materials, comprising: positioning a moveable deposition electrode at a pre-defined distance from a counter electrode, wherein the deposition electrode and the counter electrode are positioned in a bath and are oriented opposite from one another, wherein the counter electrode is a moveable photoconductive electrode, wherein a size of the photoconductive electrode is smaller than a size of the deposition electrode;
directing light onto the photoconductive electrode in a pre-defined first pattern while simultaneously applying a voltage differential across the photoconductive electrode and the deposition electrode, whereby first particles from the bath are deposited to form a first portion of a first layer on the deposition electrode in the pre-defined first pattern;
wherein directing light onto the photoconductive electrode includes moving the light in the pre-defined first pattern determined according to a layer of a three-dimensional (3D) model;
changing a composition of the bath to a composition …;
directing light onto the photoconductive electrode according to a predefined second pattern, while simultaneously applying another voltage differential across the electrodes to create a current … in the predefined second pattern according to the light directed onto the photoconductive electrode; and 
repeating, for additional layers of the 3D model, the following operations: 
maintaining a composition of the bath or changing a composition of the bath to have a composition that is different than the immediately prior composition;
moving the moveable deposition electrode in a z direction in a step about equal to a thickness of the deposited layer after deposition of the previously formed layer such that the pre-defined distance from the photoconductive electrode is maintained and a deposition of each subsequent layer occurs substantially at the pre-defined distance from the photoconductive electrode; 
moving a moveable photoconductive electrode in an x direction and/or a y direction across the x-y plane of the deposition electrode, wherein the x direction is oriented perpendicular to the y direction and x-y plane is perpendicular to the z direction; and 
directing light onto the photoconductive electrode in a pre-defined next pattern while simultaneously applying another voltage differential across the photoconductive electrode and the deposition electrode, whereby particles or metal ions in the bath are deposited to form a pre-defined portion of a next layer above the deposition electrode in the pre-defined next pattern according to the light directed onto the photoconductive electrode.	
II. Electroplating – Cohen and at least one of Liu, Yoshida, or Niksa
Pascal is silent as to the second “composition comprising metal ions … whereby the metal ions are deposited by electroplating in the predefined second pattern.”
However, this limitation is rejected for similar reasons stated in the claims 8-9 and 14-15’s rejections using Cohen and at least one of Liu, Yoshida, or/and Niksa.

Double Patenting
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim the same subject matter.

Response to Arguments
Applicant’s arguments have been fully considered and are addressed below.
The Examiner has considered Applicant’s argument that Higuchi does not disclose depositing material according to a light. Remarks p. 12.
The Examiner respectfully submits that Pascall teaches depositing material according to a light while Melcher teaches the material may be metal ions which may also be by a light.

Arguments directed towards claim 16 are mooted by the restriction.

The Examiner has considered Applicant’s argument regarding claim 17 arguing all of the references individually. Remarks p. 17.
The Examiner respectfully submits that a 102 rejection was not made so it is not necessary that only one reference teach everything. It is the combination of references that teach the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mora et al., EME 192 Report (2016). Also pertinent is Ex parte Mora, Appeal No. 2021-000323 (P.T.A.B. 2022) (affirming the obviousness rejection of the parent, app. no. 15/462,610).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hosung Chung whose telephone number is (571) 270-7578. The examiner can normally be reached Monday-Friday, 9 AM - 6 PM CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
 
/HO-SUNG CHUNG/Examiner, Art Unit 1794